Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered October 30, 1985, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant’s two robbery convictions are based on separate incidents, both incidents involved a robbery during which the defendant displayed an object which appeared to be a pistol (see, Penal Law § 160.15 [4]). Therefore, the court did not abuse its discretion in denying the defendant’s motion for a severance and separate trials (see, CPL 200.20 [2] [c]; [3]; People v Lane, 56 NY2d 1, 7; People v Mack, 111 AD2d 186, lv denied 66 NY2d 616). Furthermore, we see no merit to the defendant’s argument that the People failed to prove his guilt of these crimes beyond a reasonable doubt (see, People v Baskerville, 60 NY2d 374; see also, People v Saez, 69 NY2d 802) and we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.